        Case 4:19-cv-00713-BSM Document 15 Filed 11/16/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

VICTORIA M. THOMAS                                                    PLAINTIFF

v.                             4:19-CV-00713-BSM

ANDREW SAUL, Commissioner,
Social Security Administration                                      DEFENDANT

                                  JUDGMENT

      Consistent with the order entered today, Thomas’s complaint is dismissed with

prejudice.

      IT IS SO ORDERED this 16th day of November, 2020.



                                             _________________________________
                                              UNITED STATES DISTRICT JUDGE
